DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Martin Sultana, on 3/23/2022.

The application has been amended as follows: 

Claim 1 (amended):  A sound system configured to output sound signals to a user located in a defined environment, comprising: 
a plurality of transducers comprising at least one first transducer and at least one second transducer being configured to output the sound signals, 
a processing unit configured to individually control at least an electrical delay, a frequency characteristic and a sound level with which the sound signals transmitted to the plurality of transducers are output by each of the plurality of transducers, 
a seat for a user to which the sound signals are output, the seat comprising a seating surface and a backrest configured support a back of the user sitting on the seating surface, 
wherein the backrest comprises an upper surface defining an upper end surface of the backrest in a position when the user is sitting on the seat, 
wherein the defined environment influences the sound signals as perceived by the user sitting on the seat, 
wherein the at least one first transducer is attached to the seat in such a way that the at least one first transducer is positioned below the upper surface, 
wherein the processing unit is configured to control at least one of the delay, frequency characteristic and sound level of the sound signal output by the at least one first transducer so as to at least partially remove the influence of the defined environment on the sound signal as perceived by the user, [[and]]
wherein the at least one first transducer is attached to a side surface of the backrest below shoulders and behind arms close to a direct path between the at least one first loudspeaker and an ear of the user, and 
wherein the processing unit is configured to at least partially remove the influence of the defined environment to control a signal level of the sound signal to be output by the at least one first transducer to be lower than a sound level output by remaining transducers of the plurality of transducers.

Claim 5 (canceled).

Claim 9 (amended):  The sound system of claim 1, wherein the sound system is a vehicle sound system and the seat 

Claim 11 (amended):  The sound system of claim 1, wherein the at least one first transducer 

Claim 16 (amended):  A sound system configured to output sound signals to a user located in a defined environment, comprising: 
a plurality of transducers including at least one first transducer and at least one second transducer being configured to output the sound signals, 
a processing unit configured to individually control at least an electrical delay, a frequency characteristic and a sound level of the sound signals transmitted to the plurality of transducers are output by each of the plurality of transducers, 
a seat for a user to which the sound signals are output, the seat comprising a seating surface and a backrest configured to support a back of the user sitting on the seating surface, 
wherein the backrest comprises an upper surface defining an upper end surface of the backrest in a position when the user is sitting on the seat, 
wherein the defined environment influences the sound signals as perceived by the user sitting on the seat, 
wherein the at least one first transducer is positioned below the upper surface, 
wherein the processing unit is configured to control at least one of the delay, frequency characteristic, and sound level of the sound signal output by the at least one first transducer to at least partially remove the influence of the defined environment on the sound signal as perceived by the user, [[and]]
wherein the at least one first transducer is attached to a side surface of the backrest below shoulders and behind arms close to a direct path between the at least one first loudspeaker and the user, and
wherein the processing unit is configured to at least partially remove the influence of the defined environment to control a signal level of the sound signal to be output by the at least one first transducer to be lower than a sound level output by remaining transducers of the plurality of transducers.

Claim 19 (canceled):

Claim 20 (amended):  A sound system configured to output sound signals to a user located in a defined environment, comprising: 
a plurality of transducers including at least one first transducer and at least one second transducer being configured to output the sound signals, 
a processing unit configured to individually control at least an electrical delay, a frequency characteristic and a sound level with which the sound signals are transmitted, 
a seat for a user to which the sound signals are output, the seat comprising a seating surface and a backrest configured support a back of the user sitting on the seating surface, 
wherein the backrest comprises an upper surface defining an upper end surface of the backrest in a position when the user is sitting on the seat, 
wherein the defined environment influences the sound signals as perceived by the user sitting on the seat, 
wherein the at least one first transducer is attached to the seat in such a way that the at least one first transducer is positioned below the upper surface, 
wherein the processing unit is configured to control at least one of the delay, frequency characteristic, and sound level of the sound signal output by the at least one first transducer so as to at least partially remove the influence of the defined environment on the sound signal as perceived by the user, [[and]] 
wherein the at least one first transducer is attached to a side surface of the backrest below shoulders and behind arms close to a direct path between the at least one first loudspeaker and an ear of the user, and
wherein the processing unit is configured to at least partially remove the influence of the defined environment to control a signal level of the sound signal to be output by the at least one first transducer to be lower than a sound level output by remaining transducers of the plurality of transducers.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Hartung et al. (US Pub. 20080273724) discloses a sound system configured to output sound signals to a user located in a defined environment, comprising: a plurality of transducers comprising at least one first transducer and at least one second transducer being configured to output the sound signals, a processing unit configured to individually control at least an electrical delay, a frequency characteristic and a sound level with which the sound signals transmitted to the plurality of transducers are output by each of the plurality of transducers, a seat for a user to which the sound signals are output, the seat comprising a seating surface and a backrest configured support a back of the user sitting on the seating surface, wherein the backrest comprises an upper surface defining an upper end surface of the backrest in a position when the user is sitting on the seat, wherein the defined environment influences the sound signals as perceived by the user sitting on the seat, wherein the at least one first transducer is attached to the seat in such a way that the at least one first transducer is positioned below the upper surface, wherein the processing unit is configured to control at least one of the delay, frequency characteristic and sound level of the sound signal output by the at least one first transducer so as to at least partially remove the influence of the defined environment on the sound signal as perceived by the user.  
However, Hartung fails to teach the combination of a sound system configured to output sound signals to a user located in a defined environment, comprising: a plurality of transducers comprising at least one first transducer and at least one second transducer being configured to output the sound signals, a processing unit configured to individually control at least an electrical delay, a frequency characteristic and a sound level with which the sound signals transmitted to the plurality of transducers are output by each of the plurality of transducers, a seat for a user to which the sound signals are output, the seat comprising a seating surface and a backrest configured support a back of the user sitting on the seating surface, wherein the backrest comprises an upper surface defining an upper end surface of the backrest in a position when the user is sitting on the seat, wherein the defined environment influences the sound signals as perceived by the user sitting on the seat, wherein the at least one first transducer is attached to the seat in such a way that the at least one first transducer is positioned below the upper surface, wherein the processing unit is configured to control at least one of the delay, frequency characteristic and sound level of the sound signal output by the at least one first transducer so as to at least partially remove the influence of the defined environment on the sound signal as perceived by the user, wherein the at least one first transducer is attached to a side surface of the backrest below shoulders and behind arms close to a direct path between the at least one first loudspeaker and an ear of the user, and wherein the processing unit is configured, for to at least partially remove the influence of the defined environment, to control a signal level of the sound signal to be output by the at least one first transducer to be lower than a sound level output by remaining transducers of the plurality of transducers.
Regarding independent claim 16, the prior art of record, Hartung, discloses a sound system configured to output sound signals to a user located in a defined environment, comprising: a plurality of transducers including at least one first transducer and at least one second transducer being configured to output the sound signals, a processing unit configured to individually control at least an electrical delay, a frequency characteristic and a sound level of the sound signals transmitted to the plurality of transducers are output by each of the plurality of transducers, a seat for a user to which the sound signals are output, the seat comprising a seating surface and a backrest configured to support a back of the user sitting on the seating surface, wherein the backrest comprises an upper surface defining an upper end surface of the backrest in a position when the user is sitting on the seat, wherein the defined environment influences the sound signals as perceived by the user sitting on the seat, wherein the at least one first transducer is positioned below the upper surface, wherein the processing unit is configured to control at least one of the delay, frequency characteristic, and sound level of the sound signal output by the at least one first transducer to at least partially remove the influence of the defined environment on the sound signal as perceived by the user.  
However, Hartung fails to teach the combination of a sound system configured to output sound signals to a user located in a defined environment, comprising: a plurality of transducers including at least one first transducer and at least one second transducer being configured to output the sound signals, a processing unit configured to individually control at least an electrical delay, a frequency characteristic and a sound level of the sound signals transmitted to the plurality of transducers are output by each of the plurality of transducers, a seat for a user to which the sound signals are output, the seat comprising a seating surface and a backrest configured to support a back of the user sitting on the seating surface, wherein the backrest comprises an upper surface defining an upper end surface of the backrest in a position when the user is sitting on the seat, wherein the defined environment influences the sound signals as perceived by the user sitting on the seat, wherein the at least one first transducer is positioned below the upper surface, wherein the processing unit is configured to control at least one of the delay, frequency characteristic, and sound level of the sound signal output by the at least one first transducer to at least partially remove the influence of the defined environment on the sound signal as perceived by the user, wherein the at least one first transducer is attached to a side surface of the backrest below shoulders and behind arms close to a direct path between the at least one first loudspeaker and the user, and wherein the processing unit is configured to at least partially remove the influence of the defined environment, to control a signal level of the sound signal to be output by the at least one first transducer to be lower than a sound level output by remaining transducers of the plurality of transducers.  
Regarding independent claim 20, the prior art of record, Hartung discloses a sound system configured to output sound signals to a user located in a defined environment, comprising: a plurality of transducers including at least one first transducer and at least one second transducer being configured to output the sound signals, a processing unit configured to individually control at least an electrical delay, a frequency characteristic and a sound level with which the sound signals are transmitted, a seat for a user to which the sound signals are output, the seat comprising a seating surface and a backrest configured support a back of the user sitting on the seating surface, wherein the backrest comprises an upper surface defining an upper end surface of the backrest in a position when the user is sitting on the seat, wherein the defined environment influences the sound signals as perceived by the user sitting on the seat, wherein the at least one first transducer is attached to the seat in such a way that the at least one first transducer is positioned below the upper surface, wherein the processing unit is configured to control at least one of the delay, frequency characteristic, and sound level of the sound signal output by the at least one first transducer so as to at least partially remove the influence of the defined environment on the sound signal as perceived by the user.  
However, Hartung fails to teach the combination of a sound system configured to output sound signals to a user located in a defined environment, comprising: a plurality of transducers including at least one first transducer and at least one second transducer being configured to output the sound signals, a processing unit configured to individually control at least an electrical delay, a frequency characteristic and a sound level with which the sound signals are transmitted, a seat for a user to which the sound signals are output, the seat comprising a seating surface and a backrest configured support a back of the user sitting on the seating surface, wherein the backrest comprises an upper surface defining an upper end surface of the backrest in a position when the user is sitting on the seat, wherein the defined environment influences the sound signals as perceived by the user sitting on the seat, wherein the at least one first transducer is attached to the seat in such a way that the at least one first transducer is positioned below the upper surface, wherein the processing unit is configured to control at least one of the delay, frequency characteristic, and sound level of the sound signal output by the at least one first transducer so as to at least partially remove the influence of the defined environment on the sound signal as perceived by the user, wherein the at least one first transducer is attached to a side surface of the backrest below shoulders and behind arms close to a direct path between the at least one first loudspeaker and an ear of the user, and wherein the processing unit is configured to at least partially remove the influence of the defined environment, to control a signal level of the sound signal to be output by the at least one first transducer to be lower than a sound level output by remaining transducers of the plurality of transducers.  The distinct features, as disclosed in independent claims 1, 16 and 20 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654